NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO ISRAEL ALVEAR-MARTINEZ,                  No.    17-73199
AKA Sergio Alvear-Martinez,
                                                Agency No. A208-411-837
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Sergio Israel Alvear-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and review de novo claims of due process violations in

immigration proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to consider Alvear-Martinez’s contention that the IJ

violated his due process rights because he failed to raise the claim to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). We also lack

jurisdiction to consider Alvear-Martinez’s contentions regarding particular social

groups and political opinion that he did not raise to the agency. See id.

      Alvear-Martinez does not challenge the agency’s dispositive conclusion that

his asylum application was untimely, or raise any arguments challenging the

agency’s denial of CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition as to Alvear-Martinez’s

asylum and CAT claims.

      Substantial evidence supports the agency’s determination that Alvear-

Martinez failed to establish that any harm he experienced or fears in Mexico was

                                          2                                   17-73199
or would be on account of a protected ground. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.

2001) (harm based on personal retribution is not persecution on account of a

protected ground). Thus, we deny the petition as to Alvear-Martinez’s withholding

of removal claim.

      We reject Alvear-Martinez’s contention that the BIA violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error to prevail on a due process claim).

      Finally, Alvear-Martinez’s motion to remand, set forth in his opening brief,

and motion to supplement the administrative record, Docket Entry No. 21, are

denied. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc) (court’s

review is limited to the administrative record).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                  17-73199